DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over AMBEKAR et al., U.S. Patent Application Publication No. 2015/0308416, in view of LU et al., in the document entitled, “Wind Farm Layout Design Optimization Through Multi-Scenario Decomposition with Complementary Constraints”.

As per claim 1, AMBEKAR et al., U.S. Patent Application Publication No. 2015/0308416 a device comprising (Abstract - systems for optimizing operation of a wind farm):

at least one processor configured to (para [0045]- computing system or a processor): 
receive a wind measurement that represents a characteristic of wind as measured at a first wind turbine (para [0012], {0020}-[0021] - monitoring devices configured to measure values of a plurality of wake parameters for one or more of the plurality of wind turbines; wake parameters including ambient conditions; ambient conditions, for example, may include prevailing wind direction, wind speed detected at an upstream wind turbine (upstream wind speed), wind speed detected at a downstream wind turbine (downstream wind speed), wind shear, wind veer);

receive one or more wind measurement estimates that each represent an estimate of the wind measurement as determined from the perspective of a respective second wind turbine (para [0010], [0049]-[0050] - the method includes developing a farm-level predictive wake model for the new sets of interacting wind turbines based on the new values and historical wake models determined using historical values of the wake parameters corresponding to reference sets of interacting wind turbines in the wind farm; upstream turbines reduces the wind speed and increases turbulence intensity at downstream wind turbines in a wind farm such as the wind farm 100 of FIG. 1. Such aerodynamic interactions between upstream and downstream wind turbines correspond to wake effects); 
determine, based on the wind measurement and the one or more wind measurement estimates, using an algorithm, a consensus wind estimate (para [0011], [0042]-[0044]- determining optimal control settings for each wind turbine in the sets of interacting wind turbines for each of the selected combinations of wake parameters based on the historical wake models, the farm control subsystem 108 may develop a farm-level predictive wake model based on the determined set-wise wake models to provide a more comprehensive estimation of the overall wake effects in the wind farm 100. As previously noted, use of prevailing ambient conditions and operational states of individual turbines allows capture of wake interactions being experienced in real-time at the downstream wind turbines); and

adjust an operating parameter of the first wind turbine based on the consensus wind estimate (para [0010), (0049]-[0050) - adjusting one or more control settings for at least the new sets of interacting wind turbines based on the farm-level predictive wake model; estimated wake interactions are then used to adaptively control settings such as a rotor speed and/or an alignment of blades of the upstream wind turbines). 

AMBEKAR et al. does not teach the utilization of an augmented Lagrangian method for determining the consensus wind estimate. 

In analogous art, LU et al. teaches a method of wind farm optimization using an augmented Lagrangian method for consensus parameter estimate (see LU et al., page 15-16 - inconsistency between linking variables is penalized by the augmented Lagrangian penalty function: wi,x and wi,y are the respective weight factors assigned to consistency constraints, the augmented Lagrangian formulation, the violation of the consistency constraints, xi . x(m) | = 0 and yi . y(m) | = 0, can be reduced by taking the corresponding Lagrange multiplier estimates). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the wind farm control system taught by AMBEKAR et al. with the augmented Lagrangian method of LU et al. so as to reliably, effectively and adaptively control the group of turbines, thereby improving and optimizing the overall performance of the wind farm.

As per claims 2 and 6, AMBEKAR et al.’s combined system further discloses the augmented Lagrangian methods comprising an alternating direction method of multipliers (ADMM)(See LU et al.; pages 16-17, Fig. 6).

As per claims 5 and 9, the rational as set forth in the rejection of claim 1, from above, is applied herein.

Allowable Subject Matter
Claims 3-4, 7-8 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As per claims 3, 7 and 10, AMBEKAR et al.’s combined system teaches:

receiving predictions of a first local wind measurement estimate, the predictions of the first local wind measurement estimate representing respective predictions of a local wind measurement for the first wind turbine as determined from the perspective of each respective second wind turbine (see AMBEKAR et al., para [0049}-[0053], [0056]-[0060], [0070]-[0074)); and

receiving one or more second comparison estimates each representing, from the perspective of the respective second wind turbine, an amount of offset based on a respective previous value of a second local wind measurement estimate representing a local wind measurement estimate for the respective second wind turbine from the perspective of the respective second wind turbine and a respective one of the predictions of the first local wind measurement estimate (e.g. See AMBEKAR et al., para [0050]-[0053], [0089}-[0092], [(0095)-[0097]). 

However, neither AMBEKAR et al. or any other one of the other cited prior art of record, or obvious combination of any references cited, adequately disclose or suggest determining a first updated local wind measurement estimate based on: 

the wind measurement, the predictions of the first local wind measurement estimate, first comparison estimates representing an amount of offset based on the first local wind measurement estimate and a respective prediction of the second local wind measurement estimate, the respective prediction of the second local wind measurement estimate representing a local wind measurement estimate for the respective second turbine from the perspective of the first turbine, a Lagrangian penalty factor that represents a weighting of each respective second wind turbine relative to the first wind turbine, and a total number of grouped wind turbines; determining, for each respective second turbine, a respective updated second local wind measurement estimate based on: the first updated local wind measurement estimate, the first comparison estimates, a respective third local wind measurement estimate, representing a local wind measurement estimate for the respective second wind turbine from the perspective of the respective second wind turbine, the one or more second comparison estimates; and determining, for each respective second turbine, a respective updated comparison estimate based on: the respective first comparison estimate, the first updated local wind measurement estimate, and the respective updated second local wind measurement estimate, in combination with the other claimed features and or limitations as claimed.

As per claim 11, the prior art of record fails to teach or adequately the utilization of the specifically defined equation for determining the first updated local wind measurement estimate, or the respective updated second local wind measurement estimate using the specifically defined equation or the updated respective comparison estimate using the specifically defined equation, in combination with the other claimed features and or limitations as claimed.


References Considered but Not Relied Upon
	The following were references that were considered but which were not relied upon with respect to prior art rejections:

	(1)	Wilson, U.S. Patent Application Publication No. 2012/0029824 which discloses a system and a method for detecting areas of distinct wind flow in a region of a wind farm, wherein the areas of distinct flow can be identified by a computing tool based at least in part on wind velocity field data, whereby using wind velocity field data, a finite-time Lyapunov exponent (FTLE) field, which measures the rate at which particles are stretching over time relative to each other, can be calculated, wherein the maximum transport barriers of the FTLE field describe Lagrangian coherent structures (LCS) which can be used to identify areas of distinct wind flow, which can be used to determine desirable locations for placement of wind measurement data or to identify recirculation zones.;

	(2)	Pyle et al., U.S. Patent Application Publication No. 2012/0185414 which discloses a wind power ramp event nowcasting system that includes a wind condition analyzer for detecting a wind power ramp signal; a sensor array, situated in an area relative to a wind farm, the sensor array providing data to the wind condition analyzer; a mesoscale numerical model; a neural network pattern recognizer; and a statistical forecast model, wherein the statistical model receives input from the wind condition analyzer, the mesoscale numerical model, and the neural network pattern recognizer; and the statistical forecast model outputs a time and duration for the wind power ramp event (WPRE) for the wind farm.;

	(3)	LU et al., U.S. Patent Application Publication No. 2015/0345474 which discloses a method of calculating available output power of wind farm that includes the following steps: a space vector V.sub.k is obtained by decomposing a power sequence of benchmarking wind turbines in a wind farm based on empirical orthogonal function, wherein a typical power sequence of the benchmarking wind turbines is calculated by restoring the space vector V.sub.k, wherine a total power P.sub.total of a feeder on which the benchmarking wind turbines is operated is obtained by enlarging a typical power of each benchmarking wind turbine in proportion according to the quantity of the benchmarking wind turbines operated on the feeder and an output power P.sub.estimate of the wind farm is obtained by accumulating the total power P.sub.total of all the benchmarking wind turbines.; and

	(4)	YANG et al., CN 106979126 A which discloses a high speed space based on SVR wind generating set effective wind speed estimation method. The method comprises the SVR model training and model online using two steps. in the process of the SVR model training, using the sensor to obtain the training feature set and target set, the feature normalization to obtain the training set of SVR, using GA algorithm selects punishment parameter and the kernel function parameter to obtain the trained SVR model; in the model online using process, real-time obtains the output data set, the normalized input in the trained SVR model, after the low-pass filter to obtain the final effective wind speed estimate. the method rationally utilizes the output data set, air power set high speed space for effective wind speed estimate, and the design process is simple and easy to implement, can replace the LIDAR measurement air device, the effective wind speed estimate can be used to reduce the set mechanical load providing feed-forward control information and air electric field air resource estimation, so as to improve the wind farm economic benefit.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD D HARTMAN JR whose telephone number is (571)272-3684. The examiner can normally be reached M-F 8:30 - 4:30 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RONALD D HARTMAN JR/Primary Patent Examiner, Art Unit 2119                                                                                                                                                                                                        December 13, 2022
/RDH/